 In the Matter ofSTANDARDOII.COMPANYOFOFi•o(I!a1^V1.RICANFEDERATIONOFLABORCase No. 8-R-213?.Decided JOy 11, 11)4aMessrs.T. G. Shirreffsand J.R.Tr,t.,chlei,of Cleveland,Ohio, forthe Company.Mr. Isadore Kohler,of Toledo,Ohio, for the A. F. L.Mr. C. J.Ossege.of Toledo.Ohio, for the C. I. O.Mr. Conrad A. Wi(-khanz,Jr'.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor, herein'called theA. F. L., alleging that a question affecting commerce hadarisen concerning the representation of employees of Standard OilCompany of Ohio, Cleveland. Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Richard 1). Swander, Trial Examiner.Thehearing was held at Toledo, Ohio, on May 16, 1946. The Company,the A. F. L., and the Oil Workers International Union, L')cat 346,C. 1. 0., herein called the C. I. O., appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The C. I. O. was permitted to intervene upon written motion, overobjection of the A. F. L., upon admission into evidence of i Memo-randum of Agreement between the C. I. O. and the Company, datedFebruary 12, 1946, and the Articles of Agreement between these par-ties,dated February 18, 1946.The objections to intervention arehereby overruled for the reasons set forth in Section III,infra.The C. I. O. moved to dismiss the petition on the grounds that theagreement between it and the Company constituted a bar to thepresentproceedings.This motion is granted for the reasons set forth in Sec-tion III,infra.69 N. L. R. B., No. 43.388 STANDARD OIL COMPANY OF OHIO389The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.lpon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THEBUSINESS OF THE COMPANYThe Standard Oil Company of Ohio is an Ohio corporation havingits principal offices in Cleveland, Ohio. It is engaged in all branchesof the Oil industry including producing. transporting, refining andmarketing of gasoline, oil, kerosene, motor oils and industrial lubri-cants, asphalt, road and fuel oil. It operates refineries in Cleveland,Lima, and Toledo, Ohio. In the year 1941 the Company produced andmarketed refinery products of a value in excess of $76,740,000.Ap-proximately 85 percent of the finished products was shipped outsidethe State of Ohio.These proceedings are concerned only with the refinery at Toledo,Ohio.The Company admits, and we find, that it is engaged in-commercewithin the meaning of the National Labor Relations Act.It.THE ORGANIZ.jL'r[ONS INVOLVEDAmerican Federation of Labor is a labor organization, admittingto membership employees of the Company.OilWorkers International Union, Local 346, is a labor organiza-tion, affiliated with the Congress of Industrial Organizations, admit-ting to meilibership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the A. F. L. asthe exclusive bargaining representative of its production and main-tenance employees until the A. F. L. has been certified by the Boardin an appropriate unit.The C. I. 0., after having been certified as the bargaining agentfor the Company's production and maintenance employees in May,1943,1 entered into a maintenance of membership contract with theCompany in July of that year. The agreement contained a yearlyautomatic renewal clause to be effective in the absence of thirty days'notice to terminate from either party.Being unable to arrive at re-newal terms a year later, the parties agreed to be bound by the termsof the previous contract pending referral of the disputed items to11lattti ofStandard Oil Companyof Ohio,4S N L R B 1291 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheWar Labor Board and until such time as a new contract couldbe consummated. The War Labor Board issued its final recommenda-tion in August of 1945. Thereafter, as the result of a deadlock onall effective contract date and on wages and hours following V-J Day,awork stoppage ensued.The plant was thereupon taken over bythe United States Navy on the same hour, wage, and working con-dition basis as had prevailed under the contract of July 1943.Duringthe period of Navy seizure the parties continued to negotiate, andby February 12, 1946, all of the principal issues between the Com-pany and the locals of its three Ohio plants were resolved- and in-corporated into a "Memorandum of Agreement." The preparationof a "final agreement" awaited the negotiation of several minor localissues between the respective locals and local managements and theratification of the agreement by the local memberships.Negotiationof these local issues at the Toledo plant were commenced and com-pleted on February 14, 1946.The Toledo local of the C. I. O. toolits ratification action on the same date, advising the Company ofthis action on February 15, 1946.On the latter date the Companyand the C. I. O. sent a joint wire to the Navy advising that an agree-ment had been reached and requesting termination of Governmentpossession.The Navy replied that possession would be withdrawnas of 12: 01 a. in., Sunday, February 17, 1946.The Toledo plant of the Company had received, either on February15 or 16, 1946 (the date is uncertain), a written request for recognitionfrom the A. F. L.Meanwhile, the Company's Cleveland office hadprepared the required number of copies of the final articles of agree-ment, and on February 16th, furnished them, already signed by theCompany, to its Toledo plant for signature by the Union.February16 being a Saturday, signing by the C. I. O. signatories did not takeplace until Monday, February 18.On February 22nd, the Companyreplied to the A. F. L.'s letter that it could not recognize it as thebargaining agent of its employees because of its contract with theC. I. O.The A. F. L. thereafter filed its petition on March 4, 1946.The C. I. O. contends that a binding contract was consummated onFebruary 18, 1946; that under the 10-day rule enunciated in our deci-sion inMatter of General Electric X-Ray Corporation '2it is a bar tothe present petition, which was not filed until 17 days after theA. F. L.'s request for recognition from the Company.The A. F. L.argues, however, that the execution of a contract between the Com-pany and the C. I. O. was not proved; 3 and that the case cited cannotz 67 N L R 13. 997* It appears that at the signing of the contract on February 18, there were two deletionsand one addition made thereto in order to properly set forth the agreement arrived at bythe parties during the course of their negotiationsThe A F L contended at the heaiingthat these alterations of the printed contract by the C I. 0. negotiating committee and STANDARD OIL COMPANY OF OHIO391justifiably control the present situation in view of the fact that it wasdecided only three days before the present hearing, thus making itimpossible for the A. F, L. to comply therewith.We are of the opinion that theGeneral Electric X-Raycase squarelycontrols the present situation, despite the proximity of its issuanceto the hearing in this case.For us now to hold otherwise would beto accord the A. F. L. a favored position over the petitioning union inthe case cited, and to hold directly contrary to the rule so recentlyenunciated therein.We find that the agreement of February 18, 1946, in view of theA. F. L.'s failure to file its petition before that date, or within 10days from its prior notice to the Company, constitutes a bar to a de-termination of representatives until its expiration date approaches.4Accordingly, we shall dismiss the A. F. L.'s petition.ORDERUpon the basis of the above finding of facts, the National LaborRelations Board hereby orders that the petition for investigation ofrepresentatives of employees of Standard Oil Company of Ohio,Toledo, Ohio, filed by American Federation of Labor, be, and herebyis, dismissed.Mrt.GERARD D. REILLY took no part in the consideration of theabove Decision and Order.the company prevented the consummation of a contract, on the ground that the correctionswere made without prior authority from the members of the C I O , who had previouslyratified the memorandum of agreement on February 14 In its brief, the A. F. L advancedthe further argument that the contract should not have been admitted into evidence becausethe signatures thereon were not properly authenticated at the hearingWe find no merit in either of these contentions In view of the strong presumption oflegality and regularity which attaches to collective bargaining agreements offered in evi-dence in representation cases, the relevancy of any question concerning a union negotiatingcommittee's prior authority to execute a proffered contract in the union's name, as repre-sentative of the employees in the bargaining unit, is doubtful, where, as here, the unionrelies upon the contract as a bar to an electionWe need not decide that issue in this case,however, for, whether or not the C I. O. signatories had specific prior authorization tomake the changes in question (which appear to have been in the nature of corrections ofclerical errors), the evidence shows affirmatively that theywereauthorized to sign a docu-ment embodying the extensive and detailed provisions relating to wages, hours, and work-ing conditions which are contained in the contract of February 18, and which are unaf-fected by the corrected matterThere is, moreover, nothing to refute the inference thatthe C I O. and the Company acknowledged the document signed on February 18 as abinding contract between them, and immediately put its provisions into effectAs to the authenticity of the signatures to the contract, no objection of this nature wasraised by the A F L at the hearing In view of the same presumption of legality men-tioned above, we will not now entertain this belated attack on the document, the authen.ticity of which, in our opinion, has been firmly establishedI By its terms, the agreement is to continue in force for one year from its date of execu-tion, and if not terminated at the end of that period by thiry days' prior written noticeby either of the parties, is to continue thereafter until terminated by either party on thirtydays' written notice.We reject the A F. L.'s argument that the contractin question Is ofIndefinite duration.